SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 FORUM FUNDS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proxy Materials PLEASE CAST YOUR VOTE NOW! Semper Short Duration Fund (a series of Forum Funds) Dear Shareholder: I am writing to let you know that a special meeting of shareholders of the Semper Short Duration Fund (the "Fund") will be held on March 17, 2014 (the "Special Meeting"). The Fund was previously known as the UCM Short Duration Fund. The purpose of the Special Meeting is to seek your approval for a proposed reorganization of the Fund. The Fund currently is organized as a series of Forum Funds (the “Trust”), a registered investment company with its principal offices at Three Canal Plaza, Portland, Maine 04101. After completion of the proposed tax-free reorganization, the Fund would be a series of Advisors Series Trust with its principal offices at 615 East Michigan Street, Milwaukee, Wisconsin 53202. This proposed reorganization will not result in a change in the investment adviser to the Fund, or any change to the Fund's investment objective or strategies. The Fund's principal risks and investment limitations will be similar and its expenses are not expected to increase as a result of the reorganization. This package contains a Proxy Statement, other information regarding the proposal and the materials to use when casting your vote. Please read the enclosed materials and cast your vote on the proxy card(s). Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by Semper Capital Management, L.P. (the Fund's "Adviser" or "Semper") and the Board of Trustees of the Trust, a majority of whom are considered unaffiliated with the Fund. The Board of Trustees is submitting this proposal to the shareholders of the Fund for their consideration. The questions and answers on the next few pages are provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed proxy statement. Voting is quick and easy. Everything you need is enclosed. To cast your vote, simply complete the proxy card(s) enclosed in this package. Be sure to sign each card before mailing it in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the internet. Simply call the toll-free number or visit the web site indicated on your proxy card(s), enter the control number found on the card(s), and follow the recorded or online instructions. If you have any questions before you vote, please call the Fund at 1-877-828-8210. Thank you for your participation in this important initiative. Sincerely, Gregory A. Parsons Chief Executive Officer Semper Capital Management, L.P. 1 Important information to help you understand and vote on the proposal While you are encouraged to read the full text of the enclosed Proxy Statement, here is a brief overview of the matter affecting you as a shareholder of the Semper Short Duration Fund (the "Target Fund") that requires your vote. Proposed Reorganization Target Fund Semper Short Duration Fund (a series of Forum Funds (the “Trust")) ≥ Acquiring Fund Semper Short Duration Fund (a series of Advisors Series Trust ("AST")) Q & A: QUESTIONS AND ANSWERS Q. What is this document and why are we sending it to you? A.The attached document is a proxy statement (the "Proxy Statement"), and is being provided to you by the Target Fund in connection with the solicitation of proxies to vote to approve the proposed reorganization (the "Reorganization") at a special meeting of shareholders ("Special Meeting"). The Proxy Statement contains the information that shareholders of the Target Fund should know before voting on the Reorganization. Q.What will happen to the Fund? A. Subject to your approval, the Target Fund will be reorganized into the Semper Short Duration Fund, a series of AST (the “Acquiring Fund”).All of the assets and liabilities of the Target Fund will be transferred to the Acquiring Fund, and you, as a shareholder of the Target Fund, will receive shares of the Acquiring Fund having equivalent value to your shares of the Target Fund on the date of the Reorganization. Subsequently, the Target Fund will be liquidated and terminated. The Reorganization requires approval by the Target Fund's shareholders. The total value of the Acquiring Fund shares that you receive in the Reorganization will be the same as the total value of the shares of the Target Fund that you held immediately before the Reorganization. Q.Why is the Target Fund reorganizing into the Acquiring Fund? A.The Target Fund currently operates as a series of the Trust. As a series of the Trust, the Target Fund makes use of various service providers who provide an array of services to various series of the Trust. These services include administration, accounting, transfer agency, distribution, custody, compliance, audit and legal services ("Third Party Service Providers"). The Adviser currently manages a separate mutual fund in AST using other Third Party Service Providers, and the Adviser believes that significant administrative efficiencies might be recognized by the Adviser by consolidating the number of different fund service providers with which the Adviser interacts. The Adviser further noted that the Reorganization would not in any way be detrimental to the current shareholders of the Target Fund and would not result in any dilution of their interests in the Target Fund. After consideration of various alternatives, including the possibility of the Target Fund remaining a series of the Trust, the Adviser has determined that the Target Fund could potentially benefit from the services expected to be offered to series of AST, which is structured similarly to the Trust. Therefore, the Adviser proposed that the Target Fund be reconstituted as a series of AST. Pursuant to the Adviser's recommendation, the Board approved the Adviser's proposal that the Target Fund be reconstituted as a series of AST (the “Reorganization”) and is submitting the proposal to the shareholders of the Target Fund for their consideration. The expenses that are paid by shareholders are not expected to change as a result of the Reorganization. As a condition to the Reorganization, Semper will agree, for a one year period, to continue to waive its advisory fees and/or reimburse the Acquiring Fund for its expenses to the extent necessary to maintain 2 the Acquiring Fund’s Net Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expense on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) at 0.60% for the Institutional Class and 0.85% for the Investor Class (the “Expense Caps”), levels that are no higher than the Target Fund’s current Expense Caps. If the Expense Caps were not renewed, the Acquiring Fund's expenses would equal the Total Annual Fund Operating Expenses. However, some of the Third Party Service Arrangement fees may be lower for the Acquiring Fund than for the Target Fund. Semper anticipates that these potentially lower fees might enable Semper to increase its marketing efforts, in the hope that it might be able to attract additional assets to the Acquiring Fund.Semper will be entitled to recoup any expenses paid or advisory fees waived prior to the Reorganization, which would result in a direct benefit to Semper. Currently, Third Party Service Arrangements are provided to the Target Fund by Atlantic Fund Administration, LLC ("Atlantic") (administration, compliance, fund accounting and transfer agency), Union Bank, N.A. (custody) and Foreside Fund Services, LLC (distribution). Third Party Service Arrangements will be provided to the Acquiring Fund by U.S. Bancorp Fund Services, LLC ("USBFS") (administration, compliance, fund accounting and transfer agency), U.S. Bank National Association (custody), and Quasar Distributors, LLC (distribution). USBFS has been providing services to mutual funds since 1969. Q.What should I know about the Acquiring Fund? A.Semper will continue to be the investment adviser to the Acquiring Fund. The Acquiring Fund will have similar investment objective and strategies as the Target Fund. The Acquiring Fund will also have similar principal risks and investment limitations as the Target Fund. The investment advisory fee for the Acquiring Fund will be the same as the current advisory fee for the Target Fund. The Acquiring Fund has represented that it expects to have the same net annual operating expenses as the Target Fund after the Reorganization and, therefore, the cost of investing in the Acquiring Fund is expected to be the same. There can be no guarantee, however, that these expenses and costs will remain the same or lower than the Target Fund's after the expiration of the Expense Cap. The Acquiring Fund is a newly created fund which will operate as a series of AST. If the Reorganization is approved, the Target Fund will be one of over 40 active series of AST. The primary differences between the Target Fund and the Acquiring Fund will be (1) the Acquiring Fund will have different service providers that provide Third Party Service Arrangements (i.e., custody, administration, transfer agency, distribution and other general support services) than the Target Fund; (2) the Acquiring Fund will be a series of AST instead of the Trust; and (3) the Acquiring Fund will have a different Board of Trustees than the Target Fund. You will receive Acquiring Fund shares equal in value as of the Reorganization closing date to shares of the Target Fund you hold as of such date. The Reorganization will not affect the value of your investment at the time of Reorganization and your interest in the Target Fund will not be diluted. Q.What are the federal income tax consequences of the Reorganization? A.The Reorganization is intended to qualify as a tax-free reorganization for U.S. federal income tax purposes and will not take place unless the Target Fund and the Acquiring Fund receive a satisfactory opinion of counsel to the effect that the Reorganization will be tax-free, as described in more detail in the section entitled “Federal Income Tax Consequences” (although there can be no assurance that the Internal Revenue Service will agree with such opinion). Accordingly, no gain or loss is expected to be recognized by the Target Fund or its shareholders as a direct result of the Reorganization. In addition, the tax basis and holding period of a shareholder’s Target Fund shares are expected to carry over to the Acquiring Fund shares the shareholder receives as a result of the Reorganization. At any time prior to the consummation of the Reorganization, Target Fund shareholders may redeem their Target Fund shares, generally resulting in the recognition of gain or loss to such shareholders for U.S. federal income tax purposes. 3 For more detailed information about the tax consequences of the Reorganization please refer to the “Federal Income Tax Consequences” section below. Q.What happens if the Reorganization is not approved? A.If shareholders of the Target Fund fail to approve the Reorganization, the Target Fund will not be reorganized into the Acquiring Fund and the Fund will continue as a series of the Trust. Q.Will I be able to purchase and redeem shares and receive distributions the same way? A.The Reorganization will not affect your right to purchase and redeem shares and to receive distributions. You will still be able to purchase and redeem shares by telephone, in writing, or through the internet, though the telephone number and mailing address will change. Q.What action has the Board taken? A.After careful consideration, the Board approved the Reorganization and authorized the solicitation by the Target Fund of proxies voting FOR the Reorganization. Q. Who bears the expenses associated with the Reorganization? A.Semper will bear the expenses associated with the Reorganization. The expenses include, but are not limited to, costs relating to preparation, printing and distribution of this Proxy Statement and the registration statement, legal fees and accounting fees with respect to the Reorganization and Proxy Statement and expenses of holding the shareholder meeting and soliciting shareholder votes. The Target Fund will not incur any expenses in connection with the Reorganization. Q.Who is AST Fund Solutions? A.AST Fund Solutions is a third party proxy vendor that Semper has engaged (at its expense) to contact shareholders and record proxy votes. In order to hold a shareholder meeting, a quorum must be reached.If a quorum is not attained, the meeting must adjourn to a future date. Voting your shares immediately will help to prevent the need to call you to solicit your vote. Q.Who is eligible to vote? A.Shareholders of record of the Target Fund as of the close of business on January 21, 2014 (the "Record Date") are entitled to be present and to vote at the Special Meeting or any adjournment thereof. Shareholders of record of the Target Fund at the close of business on the Record Date will be entitled to cast one vote for each full share and a fractional vote for each fractional share they hold on the proposal presented at the Special Meeting. Q.I am a small investor. Why should I bother to vote? A.Your vote is needed to ensure that a quorum is present at the Special Meeting so that the proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote. We encourage all shareholders to participate, including small investors. If other shareholders like you fail to vote, the Target Fund may not receive enough votes to go forward with the Special Meeting. If this happens, the Reorganization would be delayed, and we may need to solicit votes again. 4 Q.How do I place my vote and whom do I call for more information? A.You may vote your shares by any of the following methods: (1) call the telephone number provided on the proxy card attached to this Proxy Statement; (2) log on to the Internet as directed on the proxy card and vote electronically; (3) if you are unable to vote by telephone or on the Internet, fill out your proxy card and return it to us; or (4) attend the Special Meeting on March 17, 2014 and vote in person. Please refer to your Proxy Card for further instructions on how to vote. Q.Is additional information about the Target Fund available? A.Yes, additional information about the Target Fund is available in the: •Prospectus for the Target Fund and for the Acquiring Fund; •Annual and Semi-Annual Reports to Shareholders of the Target Fund; and •Statement of Additional Information (SAI) for the Target Fund and for the Acquiring Fund. These documents are on file with the U.S. Securities and Exchange Commission (the “SEC”). Copies of all of these documents are available upon request without charge by writing to or calling: Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 877-828-8210 Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 855-736-7799 You also may view or obtain these documents from the SEC: In Person:At the SEC’s Public Reference Room in Washington, D.C. By Phone:1-202-551-8090 By Mail:Public Reference Room U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 (duplicating fee required) By Email:publicinfo@sec.gov (duplicating fee required) By Internet:www.sec.gov (‘Advisors Series Trust’ for information on the Acquiring Fund) (‘Forum Funds’ for information on the Target Fund) The following pages give you additional information about the Reorganization and the proposal on which you are being asked to vote. Your Vote Is Important. Thank You for Promptly Recording Your Vote. Semper Short Duration Fund, c/o Forum Funds, Three Canal Plaza, Suite 600, Portland, Maine 04101 5 Semper Short Duration Fund (a series of Forum Funds) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS A Special Meeting of Shareholders (the "Special Meeting") of the Semper Short Duration Fund, a series of Forum Funds, will be held at the offices of Atlantic Fund Administration, LLC, Three Canal Plaza, Portland, Maine 04101 on Monday, March 17, 2014, at 2:00 p.m., Eastern Time. The purpose of the Special Meeting is to consider and act upon the following proposals: 1. To approve an Agreement and Plan of Reorganization under which the Semper Short Duration Fund, a series of Forum Funds, would assign all of its assets and liabilities to the Semper Short Duration Fund, a series of Advisors Series Trust, in a tax-free reorganization; and 2. To transact such other business as may properly come before the Special Meeting or any adjournments thereof. The Forum Funds Board of Trustees has fixed the close of business on January 21, 2014 as the record date for the determination of the shareholders entitled to notice of, and to vote at, the Special Meeting and any adjournments thereof. By order of the Board of Trustees, Stacey E. Hong President, Forum Funds February 5, 2014 Your vote is important — please vote your shares promptly. Shareholders are invited to attend the Special Meeting in person. Any shareholder who does not expect to attend the Special Meeting is urged to vote using the touch-tone telephone or Internet voting instructions found below or indicate voting instructions on each enclosed proxy card, date and sign it, and return it in the envelope provided, which needs no postage if mailed in the United States. In order to avoid unnecessary calls to solicit your vote, we ask your cooperation in responding promptly, no matter how large or small your holdings may be. 6 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS OF Semper Short Duration Fund (a series of Forum Funds) TO BE HELD ON MARCH 17, 2014 This Proxy Statement is furnished in connection with a solicitation of proxies made by, and on behalf of, the Board of Trustees (the "Board") of Forum Funds (the "Trust") to be used at the special meeting of shareholders of the Semper Short Duration Fund, a series of the Trust (the "Target Fund"), and at any adjournments thereof (the "Special Meeting"), to be held on Monday, March 17, 2014 at 2:00 p.m., Eastern time, at the offices of Atlantic Fund Administration, LLC, Three Canal Plaza, Portland, Maine 04101. At the Special Meeting, shareholders of the Target Fund will be asked: 1.To approve an Agreement and Plan of Reorganization under which the Target Fund would assign all of its assets and liabilities to the Semper Short Duration Fund (the "Acquiring Fund"), a series of Advisors Series Trust ("AST"), in a tax-free reorganization; and 2.To transact such other business as may properly come before the Special Meeting or any adjournments thereof. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, in person at the time of the Special Meeting, by voting the proxy again through the toll-free number or through the Internet address listed in the enclosed voting instructions or by mailing a proxy later dated to the Trust. Shareholders of record at the close of business on the record date established as January 21, 2014 (the "Record Date") are entitled to notice of, and to vote at, the Special Meeting. The Notice of Special Meeting of Shareholders (the "Notice"), this proxy statement and the enclosed proxy card are being mailed to shareholders on or about February 10, 2014. 7 PROPOSAL — TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION A.OVERVIEW At a meeting held January 16, 2014, the Board of Trustees of Forum Funds (the "Trust"), including a majority of the Trustees who are not "interested persons" of the Trust (the "Independent Trustees") as that term is defined under the Investment Company Act of 1940, as amended (the "1940 Act"), considered and a majority of the Trustees and Independent Trustees approved a form of Agreement and Plan of Reorganization (the "Plan of Reorganization"), a copy of which is attached to this proxy statement as Appendix A. Under the Plan of Reorganization, the Semper Short Duration Fund, a series of Forum Funds (the “Target Fund”), will assign all of its assets and liabilities to the Semper Short Duration Fund, a newly organized series of Advisors Series Trust (“AST”) (the “Acquiring Fund”), in exchange for a number of Acquiring Fund shares equivalent in number and value to shares of the Target Fund outstanding immediately prior to the Closing Date (as defined below), followed by a distribution of those shares to Target Fund shareholders so that each Target Fund shareholder would receive shares of the Acquiring Fund equivalent in number and value to the Target Fund shares held by such shareholder on the closing date of the transaction, which is currently set to be on or about March 28, 2014 (the "Closing Date") (this transaction is referred to as the "Reorganization"). AST filed an amended registration statement establishing the Acquiring Fund as a new series with the U.S. Securities and Exchange Commission (the "SEC") on January21 2014 and expects its registration statement to be effective with the SEC prior to the Closing Date. The Reorganization will not occur until the registration statement is effective. If the Reorganization is approved and implemented, shareholders of the Target Fund will become shareholders of the Acquiring Fund. The Acquiring Fund's investment objective and principal investment strategies are identical to those of the Target Fund. In addition, the current investment adviser to the Target Fund, Semper Capital Management, L.P. (“Semper” or the "Adviser"), will continue to serve as the investment adviser to the Acquiring Fund. The investment advisory fee for the Acquiring Fund will be the same as the advisory fee of the Target Fund. The Adviser will also agree, for a one year period following the Closing Date, to waive its fees or reimburse the Acquiring Fund for its expenses, to the extent necessary to maintain the Net Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of the Acquiring Fund at 0.60% for the Institutional Class and 0.85% for the Investor Class (the “Expense Caps”). Please note that Semper will be entitled to recoup any expenses paid or advisory fees waived prior to the Reorganization, subject to the Expense Caps, which could result in a direct benefit to Semper. However, there are some differences between the Target Fund and the Acquiring Fund. The Acquiring Fund will employ a different administrator, custodian, transfer agent, and distributor ("Third Party Service Providers") than the Third Party Service Providers utilized by the Target Fund. In addition, none of the members of the Board of Trustees of the Trust will serve on the Board of Trustees of AST. If approved, the Reorganization is expected to take effect on or about March 28, 2014, although the date may be adjusted in accordance with the Plan of Reorganization or the effectiveness of the registration statement of AST with respect to the Acquiring Fund. The Reorganization is expected to be tax-free to the Target Fund and its shareholders. B.COMPARISON OF THE TARGET FUND AND THE ACQUIRING FUND The Funds' Investment Objectives, Principal Investment Strategies and Risks, and Limitations The investment objective and principal investment strategies of the Target Fund and the Acquiring Fund (each a "Fund" and collectively, the "Funds") will be identical. The principal risks also are similar and the Acquiring Fund will be managed the same as the Target Fund.The Acquiring Fund’s investment limitations and restrictions differ slightly from the Target Fund’s investment limitations and restrictions. However, these differences are not material and are intended to harmonize the fundamental limitations amongst the existing 1 fund managed by Semper in AST. The changes will have no impact on the day-to-day management of the Acquiring Fund.The Acquiring Fund is newly organized and will commence operation on the next business day after the Closing Date. Each Fund's investment objective, principal investment strategies and risks, as well as each Fund's investment limitations and restrictions, are discussed in more detail below. Investment Objectives The investment objective of both Funds is to seek to provide a high level of current income that is consistent with preservation of capital. The investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval. Principal Investment Strategies Both Funds primarily invest in investment-grade debt securities of domestic entities. Investment-grade debt securities are those rated in one of the four highest rating categories by a nationally recognized statistical rating organization.An unrated debt security may be treated as investment grade if determined by the Adviser to be of comparable quality. The Funds may hold securities that are downgraded to non-investment grade and would no longer qualify for initial investment. Under normal circumstances, the Funds expect to maintain a weighted average portfolio duration of up to 3 years. The Funds define duration as effective duration which is the interest rate sensitivity of projected cash flows from Fund securities, adjusted for amortization, prepayments, and expected calls and puts. The Funds believe that effective duration provides the most accurate estimation of the Fund’s interest rate sensitivity. The Funds have no restrictions on individual security duration. In general, as interest rates rise, the value of the bonds held in the Funds will tend to decline, and, as interest rates fall, the value of the bonds in the Fund will tend to rise. Bonds with longer durations tend to be more sensitive to changes in interest rates than those with shorter durations. Variable and floating rate securities are generally less sensitive to interest rate changes. Debt securities may include all fixed-income securities (both fixed and floating-rate securities), U.S. Government securities, municipal securities, special purpose entities, zero coupon securities, money market securities and repurchase agreements. Certain asset-backed and mortgage-backed securities are issued with stated maturities of 15 to 40 years, however their effective durations are generally under 3 years. The Funds may invest in securities that pay interest on a variable or floating rate basis including: · U.S. Government securities such as U.S. Treasury bills, notes and other obligations that are issued by or guaranteed as to interest and principal by the U.S. Government or by agencies or instrumentalities of the U.S. Government. U.S. Government securities also include the mortgage-related securities issued by: (1) the Government National Mortgage Association and the Small Business Association, which are supported by the full faith and credit of the U.S. Government; and (2) Fannie Mae and Freddie Mac, which are supported by the issuers’ right to borrow from the U.S. Treasury, the discretionary authority of the U.S. Treasury to lend to the issuers and the U.S. Treasury’s likely purchase of preferred stock to ensure the issuers’ positive net worth through 2014. · U.S. dollar-denominated obligations consisting of U.S. issuers including corporate bonds, notes, commercial paper, mortgage-backed and other asset-backed securities (meeting the stated final maturity, liquidity, and quality guidelines). Mortgage related securities and other asset-backed securities are generally participations in a pool of assets whose payment is derived from the payments generated by the underlying assets. Payments on the asset-backed security generally consist of interest and/or principal. · Debt securities issued by states or local governments and their agencies, authorities and other government-sponsored enterprises. 2 · Zero coupon bonds. · Bank certificates of deposit, fixed time deposits and bankers’ acceptances. · Repurchase agreements, which are agreements to buy securities at one price, with a simultaneous agreement to sell back the securities at a future date at an agreed-upon price.The Funds may invest in repurchase agreements on debt securities. The Adviser will allocate each Fund’s assets across different market sectors and different maturities based on its view of the relative value of each sector or maturity. The Funds may purchase and sell securities for a variety of reasons, such as to adjust the portfolio’s average maturity, duration, or credit quality or to shift assets into and out of higher yielding or lower yielding securities or different sectors. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Funds may assume a temporary defensive position that is inconsistent with its principal investment objective and/or strategies and may invest, without limitation, in cash or high quality cash equivalents (including money market instruments, commercial paper, certificates of deposit, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Funds may be unable to achieve the investment objective during the employment of a temporary defensive position. Principal Investment Risks The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Commercial Mortgage-Backed Securities Risk. Commercial Mortgage-Backed Securities (“CMBS”) include securities that reflect an interest in, and are secured by, mortgage loans on commercial real estate property. Many of the risks of investing in CMBS reflect the risks of investing in the real estate securing the underlying mortgage loans. These risks reflect the effects of local and other economic conditions on real estate markets, the ability of tenants to make loan payments, and the ability of a property to attract and retain tenants. CMBS may be less liquid and exhibit greater price volatility than other types of mortgage-related or asset-backed securities. Counterparty Risk. The Fund may enter into financial instruments or transactions with a counterparty. A counterparty may become bankrupt or otherwise fail to perform its obligations due to financial difficulties, jeopardizing the value of the Fund’s investment. The Fund may experience significant delays in recovering an investment in a bankruptcy or other reorganization proceeding, and recover only a limited amount or none of its investment in such circumstances. Fixed-Income Securities Risk. The Fund may invest in fixed-income (debt) securities whose value depends generally on an issuer’s credit rating and the interest rate of the security. Fixed-income securities are generally subject to the following risks: Credit Risk. The financial condition of an issuer of a fixed-income security may cause it to default or become unable to pay interest or principal due on the security. If an issuer defaults, a fixed-income security could lose all of its value, be renegotiated at a lower interest rate or principal amount, or become illiquid. Generally, investment risk and price volatility increase as a fixed-income security’s credit rating declines, which can cause the price of fixed-income securities to go down. 3 Extension Risk. If interest rates rise, repayments of principal on certain fixed-income securities may occur at a slower-than-expected rate and, as a result, the expected maturity of such securities could lengthen which could cause their value to decline. Interest Rate Risk. The value of fixed-income securities may decline due to changes in prevailing interest rates. An increase in interest rates typically causes a decrease in the value of fixed-income securities in which the Fund may invest. Fixed-income securities with longer durations tend to be more sensitive to changes in interest rates, generally making them more volatile than fixed-income securities with shorter durations. Prepayment Risk. Fixed-income securities may be subject to unanticipated prepayment, shortening the expected maturity of the security. As a result, prepayments may reduce the return on investment and cause increased price volatility in fixed-income securities. Such prepayments often occur during periods of declining interest rates, and may cause the Fund to reinvest its assets in lower yielding securities. Management Risk. The Fund is actively managed, and its performance, therefore, will reflect the Adviser’s ability to make investment decisions that are suited to achieving the Fund’s investment objective.Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Further, the Fund’s performance may deviate from overall market returns to a greater degree than funds that do not employ a similar strategy. Market Events Risk. Turbulence in the financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Mortgage-Related and Other Asset-Backed Securities Risk. The Fund may invest in a variety of mortgage-related and other asset-backed securities, which are subject to certain additional risks. In general these securities are subject to credit risk. Credit risk is the risk that the financial condition of an issuer of a mortgage-related and other asset-backed securities may cause it to default or become unable to pay interest or principal due on the security. Fixed rate mortgage-related securities are subject to extension risk. Generally, rising interest rates tend to extend the duration of these securities, making them more sensitive to changes in interest rates. As a result, a Fund that holds mortgage-related securities may be more volatile. Adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund if the Fund reinvests that money at the lower prevailing interest rates. The Fund’s investments in other asset-backed securities are subject to risks similar to those associated with mortgage-related securities. Municipal Securities Risk. The amount of public information available about municipal securities is generally less than that for corporate securities. Special factors, such as legislative changes, and economic and business developments, may adversely affect the yield and/or value of the Fund’s investments in municipal securities. The municipal securities market also could be significantly affected by adverse political changes, as well as uncertainties in the municipal securities market related to taxation or the rights of security holders. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the Fund’s invests may have an impact on the Fund’s share price. Municipal securities backed by current or anticipated revenues from a specific project or specific asset may be adversely impacted by declines in revenue collection from the project or asset. Repurchase Agreement Risk. Repurchase agreements are transactions in which the Fund purchases securities or other obligations from a bank or securities dealer (or its affiliates) and simultaneously commits to resell them to the counterparty at an agreed-upon date or upon demand at a price reflecting a market rate of interest 4 unrelated to the coupon rate or maturity of the purchased obligation. The Fund maintains custody of the underlying obligations prior to their repurchase.The obligation of the counterparty to pay the repurchase price on the date agreed to or upon demand is, in effect, secured by such obligations. Repurchase agreements carry certain risks not associated with direct investments in securities, including a possible decline in the market value of the underlying obligations. If their value becomes less than the repurchase price, plus any agreed-upon additional amount, the counterparty must provide additional collateral so that at all times the collateral is at least equal to the repurchase price plus any agreed-upon additional amount. The difference between the total amount to be received upon repurchase of the obligations and the price that was paid by the Fund upon acquisition is accrued as interest and included in its net investment income. U.S. Government Securities Risk. The Fund may invest in U.S. Government securities which may be backed by the U.S. Department of the Treasury or the full faith and credit of the U.S., and may include U.S. Treasury bills, Treasury Inflation-Protected Securities, notes and bonds. These securities are guaranteed only as to the timely payment of interest and principal when held to maturity. The market prices for such securities are not guaranteed and will fluctuate.Not all U.S. Government obligations are backed by the full faith and credit of the U.S. Department of the Treasury. Certain U.S. Government agency securities are backed by the right of the issuer to borrow from the U.S. Department of the Treasury, or are supported only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. In addition, because many types of U.S. Government obligations trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. Fundamental Limitations The Trust (on behalf of the Target Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority of the Fund’s outstanding voting securities” as defined in the 1940 Act. Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i) 67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented or (ii) more than 50% of the outstanding shares of the Fund. The Fund’s investment objective is a non-fundamental policy. Non-fundamental policies may be changed by the Board without shareholder approval. For purposes of the Fund’s investment limitations, all percentage limitations apply immediately after an investment.Except with respect to illiquid securities and borrowing money, if a percentage limitation is adhered to at the time of an investment, a later increase or decrease in the percentage resulting from any change in value or net assets will not result in a violation of such restrictions. If at any time the Fund’s borrowings exceed its limitations due to a decline in net assets, such borrowings will be reduced within three days (excluding Sundays and holidays) to the extent necessary to comply with the limitation. The Acquiring Fund’s fundamental limitations differ slightly from the Target Fund’s fundamental limitations, but are not materially different. Below is a chart that compares the fundamental limitations of each Fund. The Target Fund may not: The Acquiring Fund may not: 1.With respect to 75% of the value of its total assets, purchase securities, other than U.S. Government Securities or the securities of other investment companies, of any one issuer, if: (1) more than 5% of the Fund's total assets taken at market value would at the time of purchase be invested in the securities of that issuer; or (2) such purchase would at the time of purchase cause the Fund to hold more than 10% of the outstanding voting securities of that issuer. 1. With respect to 75% of its total assets, invest more than 5% of its total assets in securities of a single issuer or hold more than 10% of the voting securities of such issuer.(Does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) 5 2.Borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 2.Borrow money, except as permitted under the 1940 Act. 3.Issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 3.Issue senior securities, except as permitted under the 1940 Act. 4.Underwrite securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the 1933 Act in the disposition of restricted securities or other investment company securities. 4. Engage in the business of underwriting securities, except to the extent that the Fund may be considered an underwriter within the meaning of the Securities Act of 1933 in the disposition of restricted securities. 5.Purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, 25% or more of the Fund's total assets would be invested in the securities of companies whose principal business activities are in the same industry. 5. Invest 25% or more of the market value of its total assets in the securities of companies engaged in any one industry, with the exception of securities issued or guaranteed by the U.S. government, its agencies, and instrumentalities. 6.Purchase or sell real estate, except that, to the extent permitted by applicable law, the Fund may (1) invest in securities or other instruments directly secured by real estate, and (2) invest in securities or other instruments issued by issuers that invest in real estate. 6.Purchase or sell real estate, which term does not include securities of companies which deal in real estate and/or mortgages or investments secured by real estate, or interests therein, except that the Fund reserves freedom of action to hold and to sell real estate acquired as a result of the Fund’s ownership of securities. 7.Purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent the Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts and other financial instruments. 7.Purchase or sell physical commodities or contracts relating to physical commodities. 8.Make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 8.Make loans to others, except as permitted under the 1940 Act. With respect to the fundamental policy relating to borrowing money set forth in (2) above, the 1940 Act permits the Fund to borrow money in amounts of up to one-third of the Fund’s total assets, at the time of borrowing, from banks and other institutions for any purpose (the Fund’s total assets include the amounts being borrowed). To limit the risks attendant to borrowing, the 1940 Act requires the Fund to maintain at all times an “asset coverage” of at least 300% of the amount of its borrowings, not including borrowings for temporary purposes in 6 an amount not exceeding 5% of the value of the Fund’s total assets. Asset coverage means the ratio that the value of the Fund’s total assets (including amounts borrowed), minus liabilities other than borrowings, bears to the aggregate amount of all borrowings. With respect to the fundamental policy relating to issuing senior securities set forth in (3) above, “senior securities” are defined as fund obligations that have a priority over the Fund’s shares with respect to the payment of dividends or the distribution of Fund assets. The 1940 Act prohibits the Fund from issuing any class of senior securities or selling any senior securities of which it is the issuer, except that the fund is permitted to borrow from a bank so long as, immediately after such borrowings, there is an asset coverage of at least 300% for all borrowings of the fund (not including borrowings for temporary purposes in an amount not exceeding 5% of the value of the Fund’s total assets). In the event that such asset coverage falls below this percentage, the Fund is required to reduce the amount of its borrowings within three days (not including Sundays and holidays) so that the asset coverage is restored to at least 300%. The policy in (3) above will be interpreted not to prevent collateral arrangements including, as applicable, with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. With respect to the fundamental policy relating to making loans set forth in (8) above, the 1940 Act does not prohibit the Fund from making loans; however, SEC staff interpretations currently prohibit funds from lending more than one-third of their total assets, except through the purchase of debt obligations or the use of repurchase agreements. (A repurchase agreement is an agreement to purchase a security, coupled with an agreement to sell that security back to the original seller on an agreed-upon date at a price that reflects current interest rates. The SEC frequently treats repurchase agreements as loans.) Operating Policies The Acquiring Fund observes the following restrictions as a matter of operating but not fundamental policy. The Target Fund does not similarly identify these policies as operating policies. Except as noted below, the Acquiring Fund may not: 1. Invest in any issuer for purposes of exercising control or management; or 2. Hold, in the aggregate, more than 15% of its net assets in illiquid securities. C.COMPARISON OF FEES AND EXPENSES AND EXAMPLES The table of Fees and Expenses and the Example show fees and expenses based on average net assets for the year ended November 30, 2013. The Reorganization is not expected to result in an increase in shareholder fees and expenses. The following table is designed to help you understand the fees and expenses that you may pay, both directly and indirectly, by investing in the Acquiring Fund as compared to the Target Fund. Fees and Expenses Target Fund Institutional Class Acquiring Fund Institutional Class (Pro Forma) Target Fund Investor Class Acquiring Fund Investor Class (Pro Forma) Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases None None None None Maximum Deferred Sales Charge (Load) Imposed on Redemptions None None None None 7 Maximum Sales Charge (Load) Imposed On Reinvested Dividends and Distributions None None None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.35% 0.35% 0.35% 0.35% Distribution and/or Service (Rule 12b-1) Fees None None 0.25% 0.25% Other Expenses 0.72% 0.44% 2.24% 0.44% Dividend and Interest Expense on Short Sales(1) 0.08% 0.08% 0.08% 0.08% Total Annual Fund Operating Expenses 1.15% 0.87% 2.92% 1.12% Less:Fee Waiver and Expense Reimbursement(2) -0.47% -0.19% -1.99% -0.19% Net Annual Fund Operating Expenses 0.68% 0.68% 0.93% 0.93% (1)Dividend and interest expenses on short sales occur when the Fund sells an equity or debt security short to profit from a decline in the price of a security. When the Fund sells a security short, the Fund borrows the security from a lender and then sells the security in the general market. The Fund is obligated to pay an amount equivalent to any dividend declared or interest paid during the duration of the short position to the lender from which the Fund borrowed the security and is obligated to record the payment of the dividend or interest as an expense. Dividend and interest expenses on short sales are not fees charged to shareholders by the Fund or any Fund service provider but are similar to transaction charges or capital expenditures related to the on-going management of the Fund’s portfolio. (2)Semper Capital Management, L.P. (the “Adviser”) has contractually agreed to waive all or a portion of its fee and reimburse Fund expenses to limit Net Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of the Institutional Class and Investor Class to 0.60% and 0.85%, respectively, through March 29, 2015 (the “Expense Caps”). The Expense Caps may only be raised or eliminated with the consent of the Board of Trustees. The Adviser may be reimbursed by the Fund for fees waived and expenses reimbursed by the Adviser pursuant to the Expense Caps if such payment (1) is made within three years of the fee waiver or expense reimbursement, (2) is approved by the Board and (3) does not cause the Net Annual Fund Operating Expenses of a class to exceed its Expense Cap.Net Annual Fund Operating Expenses will increase if exclusions from the Expense Cap apply. Example This Example is intended to help you compare the cost of investing in each Fund to the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in each Fund and then redeem all of your shares at the end of each period. The Example also assumes that your investment has a 5% annual return, that each Fund's total annual fund operating expenses remain as stated in the previous table and that distributions are reinvested (taking into account the Expense Caps only in the first year). Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Target Fund - Institutional Shares $
